Citation Nr: 1734895	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to September 1973, and had active duty for training (ACDUTRA) from July 1989 to June 1990.  He also served in the Reserves.  He has a Combat Infantryman Badge (CIB) among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction has since been transferred to the RO in Houston, Texas (hereinafter the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a June 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

At the June 2017 hearing, the Veteran testified that he experienced ringing in his ears during service.  Additionally, the Veteran and his representative discussed the possibility of filing a claim for entitlement to service connection for tinnitus.  The record does not reflect that the Veteran has not yet filed such a claim.  The Board advises the Veteran, that should he desire to present a claim of entitlement to service connection for tinnitus, he must file the appropriate claims form with the RO.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)




FINDING OF FACT

The Veteran experienced hearing loss during service, both during and subsequent to combat, and his current bilateral hearing loss is due to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For an enumerated "chronic disease" such as hearing loss shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  He served in combat in the Republic of Vietnam, and has been awarded the CIB for combat service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The Veteran currently has a diagnosis of bilateral sensorineural hearing loss under 38 C.F.R. § 3.385.  See March 2009 VA Examination.  Further, there is no dispute concerning the Veteran's exposure to acoustic trauma during combat.  See, e.g., DD 214; June 2017 Hearing Testimony.

Therefore, the primary question before the Board is whether the Veteran's confirmed in-service noise exposure caused his current bilateral hearing loss.  In this regard, the Veteran testified to experiencing hearing loss during combat, and further testified to hearing loss after returning from the Republic of Vietnam, but prior to his discharge.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves, 682 F.3d at 999.  Thus, the Board finds that the Veteran manifested decreased hearing acuity during service pursuant to 38 U.S.C.A. § 1154(b) and Reeves.  

The Board observes that there is a presumption of service connection for a chronic disease such as sensorineural hearing loss, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In this case, the Veteran currently manifests sensorineural hearing loss.  Thus, pursuant to Groves, the Board finds that the criteria for entitlement to service connection for bilateral hearing loss have been met as there is no clear intercurrent cause of bilateral hearing loss shown by the record.

In making this favorable determination, the Board is aware that the evidentiary record contains a medical opinion which weighs against the Veteran's service connection claim.  The March 2009 VA examiner opined the Veteran's current bilateral hearing loss disability was not related to service as an audiogram administered in September 1983 was within normal limits.  However, this examiner did not consider the Veteran's testimony of experiencing hearing loss during and after combat.  Notably, on the Veteran's September 1983 report of medical history, an examiner noted high frequency hearing loss in the left ear "due to artillery explosions - no recent problems."  Additionally, on the Veteran's March 1989 report of medical history, an examiner noted "[h]earing loss from explosions [in] combat Vietnam...."  In any event, the criteria for service connection for bilateral hearing loss is met when applying the combat provisions of 38 U.S.C.A. § 1154(b) as interpreted by Reeves, and the chronic disease presumption as interpreted by Groves.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


